Citation Nr: 0620479	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO granted 
service connection for tinnitus, evaluated as 10 percent 
disabling.  

In April 2004, the veteran claimed entitlement to separate 
ratings for tinnitus of each ear.  VA notified the veteran 
that his claim was stayed pending resolution of an appeal 
related to the interpretation of tinnitus rating criteria.  
See Chairman's Memorandum 01-05-08 (April 28, 2005) (ordering 
a stay on all claims filed prior to June 13, 2003 in which 
the claimant requested a disability rating greater than 10 
percent for tinnitus).  VA lifted the stay subsequent to a 
June 2006 Federal Circuit decision, and the issue is properly 
before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic 
Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In any case, the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002). 

The VA schedule of ratings outlines individual diagnostic 
codes, which identify the criteria governing evaluation of 
specific disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Tinnitus attributable to acoustic trauma is 
evaluated under Diagnotic Code 6260, which assigns a 10 
percent rating for recurrent tinnitus.  See 38 C.F.R. § 4.87.  
A single evaluation is assigned regardless of whether the 
sound is perceived in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

During the pendency of the veteran's appeal, VA revised the 
criteria for rating tinnitus.  See 68 Fed. Reg. 25822 (June 
13, 2003).  When a law or regulation is amended during the 
pendency of a claim, VA must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  Under the criteria in effect prior to 
June 2003, a 10 percent rating is assigned for recurrent 
tinnitus, but Diagnostic Code 6260 does not expressly 
preclude separate ratings for sound perceived in both ears.  
See 38 C.F.R. § 4.87 (2002).  Nevertheless, in a May 2003 
opinion, VA General Counsel stated that the criteria 
governing evaluation of tinnitus in effect prior to June 13, 
2003, did not allow for separate ratings for tinnitus under 
any diagnostic code, regardless of whether tinnitus was 
perceived as unilateral, bilateral, or in the head.  See 
VAOPGCPREC 2-2003 (May 22, 2003).  

In Smith v. Nicholson, the United States Court of Appeals for 
Veterans Claims (CAVC) held that dual or separate ratings 
must be assigned for bilateral tinnitus under the pre-2003 
versions of Diagnostic Code 6260.  19 Vet. App. 63, 77 
(2005).  The CAVC stated that 38 C.F.R. § 4.25(b), which 
requires separate evaluation for all disabilities arising 
from a single disease entity, mandates a separate rating for 
each ear affected by a single case of tinnitus. 

VA appealed the CAVC decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In a June 
2006 decision, the Federal Circuit held that the CAVC erred 
in failing to defer to VA's interpretation of its own 
regulations.  Smith v. Nicholson, No. 05-7168, (Fed. Cir. 
June 19, 2006).  The Federal Circuit held that Diagnostic 
Code 6260 was ambiguous as to the question of dual ratings, 
and VA's interpretation was not plainly erroneous or 
inconsistent with the regulations.  Id., slip opinion at 11-
12.  Therefore, the Federal Circuit held that VA was entitled 
to substantial deference in its interpretation of Diagnostic 
Code 6260, and it reversed the CAVC's decision.  

Based on that decision, the interpretation of Diagnostic Code 
6260 as outlined in General Counsel Opinion 2-2003 governs 
evaluation of tinnitus.  Therefore, the maximum schedular 
rating for tinnitus under pre-2003 or amended criteria is 10 
percent, regardless of whether it is perceived as unilateral, 
bilateral, or in the head.  Because there is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal for an initial 
rating higher than 10 percent must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The veteran's representative argues that the policy outlined 
in General Counsel Opinion 2-2003 constitutes retroactive 
application of 2003 regulatory changes.  Yet the opinion 
specifically states that the 2003 amendments merely codified 
existing VA policies for evaluating tinnitus.  See VAOPGCPREC 
2-2003 (May 22, 2003).  In other words, the pre-2003 criteria 
of Diagnostic Code 6260 implicitly preclude assignment of 
separate compensable ratings for bilateral tinnitus, and 
application of that limitation does not indicate retroactive 
application of the 2003 amendments.  

General Counsel Opinion 2-2003 notes that tinnitus is defined 
as a disease of the brain, not the ears, and should 
consequently be evaluated as a single disease entity subject 
to one compensable rating.  The veteran's representative 
argues that, because the policy precluding separate ratings 
for bilateral tinnitus is based on the assessment that 
tinnitus is a brain disease, the veteran is entitled to 
receive a medical opinion of whether his symptoms are related 
to an inner ear disease.  Yet the maximum rating for tinnitus 
caused by acoustic trauma is 10 percent, regardless of 
whether medical evidence suggests that tinnitus is related to 
a brain or inner ear disease.  Consequently, further medical 
development is not necessary to evaluate the veteran's 
disability under Diagnostic Code 6260.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of 
schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran has not identified any specific 
factors or limitations associated with tinnitus that are 
exceptional or unusual in light of VA's schedule of ratings.  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the veteran's 
impairments, and an extra-schedular rating is denied.


ORDER

A schedular rating higher than 10 percent for tinnitus is 
denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


